Citation Nr: 1041313	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  08-01 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for residual scar, status post stab wound, left foot.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for neuritis, status post stab wound, left foot.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to November 1997 
and from May 1998 to July 1998, with additional service in the 
U.S. Marine Corps Reserve from November 1997 to May 1998 and from 
July 1998 to August 2002.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The issues of entitlement to service connection for asthma and 
allergic rhinitis, and an initial evaluation in excess of 10 
percent for left foot neuritis, status post stab wound are 
addressed in the Remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDING OF FACT

The medical evidence of record shows that the Veteran's residual 
scar, status post stab wound, left foot, is manifested by a 
single scar that is painful and measures 0.8 cm. by 0.3 cm.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
for the Veteran's residual scar, status post stab wound, left 
foot, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7801, 7802, 7803, 
7804, 7805 (2008); 4.118, Diagnostic Code 7801, 7802, 7804, 7805 
(2010)


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's left foot claim, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).  Prior to initial adjudication, a letter dated in 
April 2007 satisfied the duty to notify provisions.  An 
additional letter was also provided to the Veteran in July 2008, 
after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  VA examinations sufficient for adjudication purposes 
were provided to the Veteran in connection with his claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind 
the notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 
896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007) (holding that although Veterans Claims 
Assistance Act notice errors are presumed prejudicial, reversal 
is not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  The appeal of the Veteran's left foot claim is based on 
the assignment of an initial evaluation following an initial 
award of service connection for residual scar, status post stab 
wound, left foot.  As such, evidence contemporaneous with the 
claim and the initial rating decision are most probative of the 
degree of disability existing when the initial rating was 
assigned and should be the evidence "used to decide whether an 
original rating on appeal was erroneous."  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, staged ratings may be assigned 
for separate periods of time.  Id.

Service connection for residual scar, status post stab wound, 
left foot, was granted by a July 2007 rating decision and a 10 
percent evaluation was assigned under 38 C.F.R. § 4.118, 
Diagnostic Code 7804, effective August 7, 2006.

A December 2006 private x-ray report stated that, after views of 
the Veteran's left foot, the impression was no acute osseous 
injury.  In a December 2006 private medical report dated the same 
day, the Veteran complained of recurrent left foot pain without 
swelling.  On observation, there was no edema, the pedal pulses 
were intact, and the Veteran had a full range of motion of the 
left ankle and left great toe.  There was some mild tenderness 
over the anterior aspect of the first metatarsal, but no crepitus 
or bony defect.  X-ray examination was negative.  The assessment 
was left foot pain.

In a January 2007 private medical report, the Veteran complained 
of daily pain and numbness in the left foot since a knife injury 
during military service.  He denied aggravation with ambulation, 
discoloration, bruising, and swelling.  On physical examination, 
there was scar tissue on the dorsum of the left foot first 
metatarsal.  There was no joint swelling, but there was positive 
Tinel's sign over the tarsal tunnel on the posterior tibialis 
nerve.  There was good strength in all ranges of motion and the 
left foot was vascularly intact.  X-ray examination showed a 
possible small calcified loose body.  The assessment was left 
foot pain which was neuropathic in nature.  The examiner opined 
that the pain "could be scar tissue impinging on a nerve or the 
trauma itself from the injury but the fracture seems to have 
healed well."

A February 2007 private magnetic resonance imaging (MRI) report 
stated that, after views of the Veteran's left foot, the 
impression was no evidence of an occult fracture of the 
metatarsals; spur formation of the head of the 1st metatarsal; 
and suspected subtle edema in the navicular.

A February 2007 private medical report stated that the Veteran 
complained of mild to moderate left foot pain on a daily basis.  
On physical examination, there was mild pain over the navicular 
and in the plantar fascia midsubstance.  There was no 
instability, joint swelling, or bony tenderness.  The foot was 
neurovascularly intact.  The report noted that electromyography 
(EMG) and MRI testing were normal, except for some edema in the 
navicular.  The assessment was foot pain, chronic, with navicular 
edema which could represent a navicular fracture.

In an April 2007 private medical report, the Veteran complained 
of an inability to run and jump.  The examiner stated that a 
previous MRI showed mild edema and arthritis, with normal EMG and 
nerve studies.

In a second April 2007 private medical report, the Veteran 
complained of left foot pain.  On observation, there was no 
edema.  The assessment was left foot pain.


A May 2007 private x-ray report stated that, after views of the 
Veteran's left foot, the impression was negative left foot.

In a May 2007 VA fee-based medical examination report, the 
Veteran complained of left foot pain which occurred approximately 
three times per week and lasted for two hours per occurrence.  He 
rated the pain at a level of six on a scale from one to ten.  The 
Veteran reported that the pain was elicited by physical activity 
and relieved by rest and medication.  He reported that during a 
period of pain, he could function with medication.  The Veteran 
also reported stiffness, swelling, fatigue, and tingling.  On 
physical examination, there were no abnormalities in weight 
bearing, posture, or gait.  The Veteran did not require an 
assistive device for ambulation.  He had a full left ankle range 
of motion.  The Veteran's left foot was tender.  He did not have 
pes planus, pes caves, hammer toes, Morton's metatarsalgia, 
hallux valgus, or hallux rigidus.  The Veteran did not have any 
limitations with standing and walking and did not require any 
type of support with his shoes.  On x-ray examination, no left 
foot abnormalities were noted.  The diagnosis was status post 
stab wound left foot with residual scar.  The subjective factor 
was pain and the objective factors were tenderness and a 
well-healed scar.

An August 2007 VA outpatient medical report stated that, on 
physical examination, there was no pedal edema.

In a September 2007 private medical report, the Veteran 
complained of pain and numbness on the top of his left foot.  On 
objective examination, no vascular abnormalities were noted.  
There was a slight decrease in the tactile sensation, dorsally, 
at the first metatarsal cuneiform joint.  There was positive 
Tinel's sign on percussion of the dorsal first metacarpal joint 
of the left foot.  Pain was localized over an area where there 
was a sore at the first metacarpal joint of the left foot.  There 
was no edema, but there was mildly palpable scar tissue.  The 
assessment was post-traumatic neuritis of the medial dorsal 
cutaneous nerve of the left foot.  The examiner stated that the 
Veteran's burning and numbness "most likely was due to damage to 
the medial dorsal cutaneous nerve of the left foot."

In a September 2007 VA outpatient medical report, the Veteran 
complained of left foot pain.  On physical examination, there was 
a scar from a stab wound on the left 1st metatarsal which was 
slightly tender.  The diagnosis was chronic left foot pain.

In a second September 2007 private medical report, the Veteran 
complained of left foot pain.  On objective examination, there 
was no pain on palpation, dorsally, around the wound site of the 
left foot.  The assessment was chronic neuritis due to previous 
injury.

A February 2008 VA podiatry report stated that, on physical 
examination, no vascular, neurological, or dermatological 
abnormalities were noted.  The Veteran had full muscle strength 
in all groups.  There was mild hallux abduction with 
semi-flexible digital contractures, bilaterally.  The impression 
was onychia/paronychia of the left hallux with neurogenic pain 
status post stab wound.

In a May 2008 VA outpatient medical report, the Veteran 
complained of left foot pain which ranged in severity from three 
to nine on a scale from one to ten.  He denied swelling and 
discoloration.  On physical examination, there was a small scar 
on the Veteran's left foot, with no skin discoloration or 
swelling.  Sensation was intact and the Veteran had full 
strength.  The assessment was pain in limb.

In a July 2008 VA outpatient medical report, the Veteran 
complained of left foot pain.  In an October 2008 VA outpatient 
medical report, the Veteran complained of daily left foot pain.  
A July 2009 VA outpatient medical report stated that, on physical 
examination, the Veteran had no gross orthopedic abnormalities.  
His pedal and ankle ranges of motion were within normal limits.

In a September 2009 VA fee-based examination report, the Veteran 
complained of left foot pain and numbness.  He denied 
experiencing skin breakdown, but reported an inability to run and 
limitations in walking and standing due to the symptoms.  He 
stated that he used a cane for support.  The Veteran reported 
that the pain was at a level of ten on a scale from one to ten 
and was exacerbated by physical activity and stress.  He reported 
that it was relieved by rest, spontaneously, and with medication.  
He reported that during a period of pain, he could function 
without medication.


On physical examination, there was a linear scar on the left foot 
which measured 0.8 centimeters (cm.) by 0.3 cm.  The scar was not 
painful and there was no skin breakdown.  The scar was 
superficial with no underlying tissue damage.  There was no 
inflammation, edema, or keloid formation.  The scar was not 
disfiguring, did not limit motion, and did not limit function.  
There were no postural or gait abnormalities.  The Veteran's feet 
did not show signs of abnormal weight bearing, breakdown, 
callosities, or unusual shoe wear pattern.  The Veteran used a 
cane for support.  No ankle abnormalities were noted.  The 
Veteran's left foot did not have tenderness, painful motion, 
weakness, edema, heat, redness, instability, atrophy, or 
disturbed circulation.  There was active motion in the 
metatarsophalangeal joint of the left great toe.  There was no 
tenderness on palpation of the plantar surface of the left foot.  
No abnormalities of the Achilles tendon were noted.  The 
diagnoses were (1) scar, status post stab wound, left foot, with 
no other manifestations; (2) left foot neuritis associated with 
scar, status post stab wound left foot, with numbness in a small 
area around the scar; and (3) status post stab wound, left foot, 
manifested as a superficial wound.  The examiner summarized the 
symptoms as a scar with numbness around the scar site.  The 
examiner stated that the Veteran had calcaneal spurring and 
degenerative joint disease, but that these disorders were 
unrelated to the Veteran's service-connected disability.

A September 2009 VA outpatient medical report stated that, on 
physical examination, there was no pedal edema, ulcers, or 
lesions.

The medical evidence of record shows that the Veteran experiences 
left foot neurologic symptoms secondary to his service-connected 
left foot scar.  However, service connection for left foot 
neuritis was granted by an August 2009 rating decision.  The 
Veteran initiated an appeal as to this issue at his hearing 
before the Board in February 2010.  Therefore the RO has not yet 
developed the appeal as this issue for appellate review, and the 
issue of entitlement to an initial evaluation in excess of 10 
percent for left foot neuritis, status post stab wound is 
addressed in the Remand portion of this decision.  Accordingly, 
the Board does not yet have jurisdiction to evaluate the 
Veteran's left foot neurological symptoms, and those symptoms 
will be disregarded in the discussion below so as to avoid 
pyramiding.  38 C.F.R. §§ 4.14, 20.200 (2010).


During the pendency of this appeal, the relevant rating criteria 
for evaluating scars were amended effective October 23, 2008.  
VA's Office of General Counsel has determined that the amended 
rating criteria can be applied only for periods on and after the 
effective date of the regulatory change.  The Board can apply 
only the prior regulation to rate the Veteran's disability for 
periods preceding the effective date of the regulatory change.  
See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also Kuzma v. 
Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 2003).

The RO addressed the Veteran's claim under both the old criteria 
in the Schedule and the current regulations in the November 2009 
supplemental statement of the case.  Therefore, there is no 
prejudice to the Veteran for the Board to apply the regulatory 
revisions of October 23, 2008 in the appellate adjudication of 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The medical evidence of record shows that the Veteran's residual 
scar, status post stab wound, left foot, is manifested by a 
single scar that is painful and measures 0.8 cm. by 0.3 cm.  For 
the period prior to October 23, 2008, scars that are superficial 
and painful on examination are rated under Diagnostic Code 7804 
(2008).  However, under Diagnostic Code 7804 (2008), a 10 percent 
evaluation is the maximum rating available.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).  Thus, a rating in excess of 10 
percent under Diagnostic Code 7804 is not available.  Diagnostic 
Codes 7801, 7802 and 7803 also provide for a maximum rating of 10 
percent.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803 
(2008).  Thus, a rating in excess of 10 percent is not available 
under those diagnostic codes.  In addition, an increased 
evaluation is not warranted under Diagnostic Code 7805 (2008), as 
the medical evidence of record does not show that the Veteran's 
scar has ever caused any limitation of motion of any joint.

For the period on and after October 23, 2008, scars that are 
unstable or painful warrant a 10 percent evaluation for one or 
two scars and a 20 percent evaluation for three or four scars.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).  As the Veteran's 
service connected disability is manifested by only a single scar, 
an evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 7804 (2010).  Diagnostic Code 7802 provide for a 
maximum rating of 10 percent.  38 C.F.R. § 4.118, Diagnostic 
Codes 7802 (2010).  Accordingly, an increased evaluation in 
excess of 10 percent under Diagnostic Code 7802 is not available.  
In addition, an increased evaluation is not warranted under 
Diagnostic Code 7801 (2010), as the Veteran's scar is not at 
least 77 square cm. in area.  38 C.F.R. § 4.118, Diagnostic Codes 
7801 (2010).

In accordance with the provisions of Diagnostic Code 7805 (2010), 
the Board has also considered rating the Veteran's left foot scar 
on the basis of a general foot disability.  However, the medical 
evidence of record specifically states that the Veteran does not 
have flatfoot, claw foot, metatarsalgia, hallux valgus, hallux 
rigidus, or hammer toes.  In addition, there is no medical 
evidence of record that the Veteran's left foot scar causes 
bilateral weak foot or malunion or nonunion of the tarsal or 
metatarsal bones.  Accordingly, evaluations under Diagnostic 
Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not 
appropriate.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 
5278, 5279, 5280, 5281, 5282, and 5283 (2010).  Under Diagnostic 
Code 5284, other foot injuries warrant a 10 percent evaluation if 
they are moderate in severity and a 20 percent evaluation if they 
are moderately severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2010).  The terms "moderate" and "moderately severe" are not 
defined in Diagnostic Code 5284.  Rather than applying a 
mechanical formula, the Board must evaluate the evidence of 
record to determine which characterization is most appropriate 
for the Veteran's foot disability. 

The medical evidence of record shows that the manifestations of 
the Veteran's foot disability are not sufficiently symptomatic to 
warrant a characterization of moderately severe or greater.  The 
Veteran's left foot scar is manifested almost entirely by pain.  
While the Veteran consistently reports that this pain is severe, 
he has also repeatedly stated that during a flare-up of pain, he 
is able to function both with and without medication.  In 
addition, there is no medical evidence of record that the 
Veteran's left foot scar results in any kind of mechanical 
impairment.  Accordingly, the preponderance of the medical 
evidence of record shows that the manifestations of the Veteran's 
left foot scar do not warrant a characterization of moderately 
severe or higher.  Accordingly, an increased evaluation in excess 
of 10 percent is not warranted under Diagnostic Code 5284.  See 
38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5284 (2010).

After a review of the evidence, there is no medical evidence of 
record that would warrant a rating in excess of 10 percent for 
the Veteran's left foot scar under any rating criteria at any 
time during the periods pertinent to this appeal.  38 U.S.C.A. 
§ 5110 (West 2002); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability with the established criteria found in the Schedule 
for that disability.  Thun, 22 Vet. App. at 115.  If the criteria 
under the Schedule reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability picture 
is contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- 
connected disability affects employment "in ways not contemplated 
by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so 
unusual or exceptional in nature as to render his disabilities 
rating for residual scar, status post stab wound, left foot 
inadequate.  The Veteran's left foot scar was evaluated under to 
38 C.F.R. §§ 4.118, Diagnostic Code 7804 (2008); 4.118, 
Diagnostic Code 7804 (2010), the criteria of which is found by 
the Board to specifically contemplate the Veteran's level of 
disability and symptomatology.  As noted above, the Veteran's 
left foot scar is manifested by a single scar that is painful and 
measures 0.8 cm. by 0.3 cm.  When comparing this disability 
picture with the symptoms contemplated by the Schedule, the Board 
finds that the Veteran's symptoms are more than adequately 
contemplated by the disabilities rating for his left foot scar.  
A rating in excess of the currently assigned rating is provided 
for certain manifestations of scars, but the medical evidence 
reflects that those manifestations are not present in this case.  
The criteria for a 10 percent rating for the Veteran's left foot 
scar more than reasonably describe the Veteran's disability level 
and symptomatology and, therefore, the currently assigned 
schedular evaluation is adequate and no referral is required.  
See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 
C.F.R. §§ 4.118, Diagnostic Code 7804 (2008); 4.118, Diagnostic 
Code 7804 (2010).

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
of record does not show findings that meet the criteria for a 
rating in excess of 10 percent, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for residual scar, 
status post stab wound, left foot, is denied.


REMAND

The Veteran seeks service connection for asthma and allergic 
rhinitis.  The medical evidence of record clearly shows that both 
asthma and allergic rhinitis were diagnosed while the Veteran was 
serving in the U.S. Marine Corps Reserve.  Indeed, the Veteran's 
service personnel records show that both disorders were 
considered part of the basis for his subsequent medical discharge 
in August 2002.  However, these diagnoses occurred after the 
Veteran's periods of active military service, and the available 
service personnel records do not provide the dates corresponding 
to the Veteran's periods of active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA).  Accordingly, it is 
impossible for the Board to determine whether the Veteran's 
asthma and allergic rhinitis began during a period of ACDUTRA or 
INACDUTRA.

When a claim for service connection is based on a period of 
active duty for training, there must be evidence that the 
individual concerned became disabled as a result of a disease or 
injury incurred or aggravated in the line of duty during the 
period of ACDUTRA or INACDUTRA.  Acciola v. Peake, 22 Vet. App. 
320 (2008).  The evidence of record does not indicate that VA has 
made any attempts to locate the Veteran's service personnel 
records.  Accordingly, a remand is required so that an attempt 
can be made to obtain any service records which would verify the 
dates of the Veteran's periods of ACDUTRA and INACDUTRA.  
38 C.F.R. § 3.159(c)(2).

In addition, the Veteran has stated that he first began 
experiencing symptoms of his currently diagnosed asthma and 
allergic rhinitis during his periods of active duty service from 
July 1997 to November 1997 and from May 1998 to July 1998.  In 
this regard, the Veteran's service treatment records include 
multiple diagnoses of pneumonia in August 1997.  In addition, in 
the February 2001 medical report which provided the first 
diagnosis of asthma, the Veteran reported experiencing bronchitis 
on a yearly basis since childhood.  Accordingly, there is 
competent evidence of record that the Veteran experienced 
respiratory symptoms prior to military service and during 
military service.  While the Veteran was provided with a VA fee-
based medical examination in May 2007, the examiner did not 
provide an etiological opinion with regard to the Veteran's 
asthma and allergic rhinitis.  As such, a new medical examination 
is in order to determine whether the Veteran's currently 
diagnosed asthma and allergic rhinitis are related to military 
service.  38 C.F.R. §§ 3.159, 3.326 (2010); see Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990).

In an August 2009 rating decision, entitlement to service 
connection for left foot neuritis, status post stab wound was 
granted, and a 10 percent disability rating was assigned.  At his 
hearing before the Board in February 2010, the Veteran stated his 
disagreement to the rating assigned for this disorder.  As the RO 
has not yet issued a statement of the case, the Board is 
obligated to remand this issue.  Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999)

Accordingly, the case is remanded for the following actions:

1.	The RO must contact the National Personnel 
Records Center and all other appropriate 
sources, to obtain the Veteran's complete 
service personnel records in order to 
identify his various periods of ACDUTRA 
and INACDUTRA from July 1997 to August 
2002.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the claim; 
and (d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran must then be given 
an opportunity to respond.

2.	After completion of the above action, the 
Veteran must be afforded a VA examination 
to determine the etiology of his currently 
diagnosed asthma and allergic rhinitis.  
The claims file must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  All tests or studies 
necessary to make this determination must 
be conducted.  Following a review of the 
service and post-service medical records, 
the examiner must state whether any 
currently diagnosed asthma and allergic 
rhinitis pre-existed military service.  If 
a disorder is found to have pre-existed 
military service, the examiner must state 
whether it was permanently aggravated 
beyond its natural progression by active 
military service, ACDUTRA, and INACDUTRA.  
If any asthma and allergic rhinitis 
disorder currently diagnosed is found not 
to have pre-existed military service, the 
examiner must state whether the currently 
diagnosed disorder is directly related to 
the Veteran's active military service, 
ACDUTRA, and INACDUTRA.  Any opinion 
provided must include an explanation of 
the basis for the opinion.  If any of the 
above requested opinions cannot be made 
without resort to speculation, the 
examiner must state this and specifically 
explain why an opinion cannot be provided 
without resort to speculation.  The report 
must be typed.

3.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	The RO must issue a statement of the case, 
as well as notification of the Veteran's 
appellate rights, on the issue of 
entitlement to an initial evaluation in 
excess of 10 percent for left foot 
neuritis, status post stab wound.  38 
C.F.R. § 19.26 (2010).  The Veteran is 
reminded that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal to the August 2009 
rating decision must be filed.  38 C.F.R. 
§ 20.202 (2010).  If the Veteran perfects 
the appeal as to this issue, this issue 
must be returned to the Board for 
appellate review.

5.	The RO must then readjudicate the claims 
of entitlement to service connection for 
asthma and allergic rhinitis and, 
thereafter, if the claims on appeal remain 
denied, the Veteran must be provided a 
supplemental statement of the case.  After 
the Veteran has had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


